DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.
Response to Amendment
Examiner acknowledges applicant’s amendments, see remarks, filed 1/12/2022. 
Claims 1, 3, 8, 11, 12, 15, 16, and 20 are amended.
Claims 1-20 are pending.  
Response to Arguments
Applicant’s arguments, see remarks, filed 1/12/2022, with respect to rejection of Claims 1, 8, 11, and 15 under 35 U.S.C 112 have been fully considered and are persuasive.  The rejection of Claims 1, 8, 11, and 15 have been withdrawn. 
Applicant’s arguments, see remarks, filed 1/12/2022, with respect to rejection of Claims 1-20 under 35 U.S.C 102 and 103 have been fully considered and are persuasive.  The rejection of Claims 1-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically Claim 1 overcomes the prior art rejection of Berger(U.S Patent No. 8380319) in teaching the electrode assembly including a cathode and a head, wherein the head includes an anode and a rim, the anode spaced apart from the cathode; a first conducting wire electrically connected to the cathode; a second conducting wire electrically connected to the anode; and a power supply positioned on an exterior of the electrode assembly and electrically connected to the electrode assembly through the first conducting wire and the second conducting wire to deliver power to the electrode assembly, the first conducting wire extending from the power supply on the exterior of the electrode assembly and through an opening defined by the rim, the second conducting wire extending from the power supply on the exterior of the electrode assembly and through an opening defined by the anode, in combination with the recited steps of the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792